Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/12/2020 has been entered.
Claims 1, 4 and 7 have been amended and no claims were canceled and/or added. Therefore, claims 1-11 are currently pending for examination. 

Claim Rejections - 35 USC § 103
3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (Mccullough; US 2009/0210177) in view of Anguera et al. (Anguera; US 2009/0156151).
For claim 1, Mccullough discloses a wearable radio frequency detector [Fig. 1 and abstract; hand-held system 10] comprising:
an electronic circuit configured to monitor environmental electromagnetic radiation within a frequency band of interest [E.g. 0019: the system 10 is comprised of a signal detection circuit 12. Signal detection circuit 12 may be any device that is adapted to receive radio frequency electromagnetic radiation or radiation in another desired frequency range. The particular type of signal detection circuit 12 may be selected to detect electromagnetic radiation E.g. 0020: the antenna 13 is not resonant within the operating frequency range of the electrical equipment that is being surveyed. The antenna 13 may also not be resonant within the operating frequency range of the signal detection circuit 12. Such an embodiment may enable the use of an antenna 13 of a size that is particularly suitable for mobile use of system 10…]; the non-resonant antenna is configured to detect frequencies that are outside the frequency band of interest [E.g. 0019: detect electromagnetic radiation in a frequency range outside of the normal operating frequency range of the energized electrical equipment to be tested. Furthermore, in some embodiments of the present invention, it may be desirable for the signal detection circuit 12 to detect electromagnetic radiation in a frequency range that does not overlap the operating band of other electrical systems…, 0039];
wherein the radio frequency detection circuit, in conjunction with the non-resonant antenna, facilitates the monitoring of environmental electromagnetic radiation within the frequency band of interest [E.g. 0019-0021].	

However, as shown by Anguera, it was well known in the art of antennas to include a frequency band of interest that is at least an order of magnitude wide [E.g. 0028-0030, 0099-0101, Figs. 23A-23B and 15D], and that the antenna is a broadband non-resonant antenna configured to provide a flat response across the frequency band of interest [E.g. 0030, 0024, 0040, 0044, 0099-0100, 0127, Figs. 23A-23B and 15D].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough with the teaching of Anguera in order to enable the detection system to have an antenna that has a broader range of detection and thereby improve the ability of the system to detect a broader range of signals, also by using such antenna configured to provide a flat response will  provide an input impedance which can be relatively constant (both in terms of resistance and reactance) within the frequency band which, in turn, makes it possible to obtain an adequate gain by means of high matching quality (that is, with low miss match losses).

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mccullough in view of Anguera further in view Carillo, JR et al. (Carillo; US 2002/0075189).
For claim 2, Mccullough in view of Anguera fails to expressly disclose wherein the broadband non-resonant antenna is a rectangular patch antenna.
However, as shown by Carillo, it was well known in the art of radiation detection devices to include a non-resonant antenna that is a rectangular patch antenna [E.g. 0041].
.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mccullough in view of Anguera further in view Lachica (US 2019/0107566).
For claim 3, Mccullough in view of Alu fails to expressly disclose wherein the frequency band of interest is the microwave band.
However, as shown by Lachica, it was well known in the art of radiation detection devices that frequency band of interest is the microwave band [E.g. 0058, 0075, 0081 and 0087].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough in view of Anguera with the teaching of Lachica because detecting frequency in a microwave band require smaller size antenna as the frequencies are higher and thereby improve the overall system, also it would have been obvious to try using microwave band since it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

6.	Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough in view of Anguera further in view Aslam et al. (Aslam; US 2012/0326046).
For claim 4, Mccullough discloses a wearable radio frequency detector [Fig. 1 and abstract; hand-held system 10] comprising:
E.g. 0019: the system 10 is comprised of a signal detection circuit 12. Signal detection circuit 12 may be any device that is adapted to receive radio frequency electromagnetic radiation or radiation in another desired frequency range. The particular type of signal detection circuit 12 may be selected to detect electromagnetic radiation within a desired frequency range. For example, the signal detection circuit 12 of an exemplary embodiment of the present invention may be adapted to detect electromagnetic radiation in a frequency range outside of the normal operating frequency range of the energized electrical equipment to be tested. Furthermore, in some embodiments of the present invention, it may be desirable for the signal detection circuit 12 to detect electromagnetic radiation in a frequency range that does not overlap the operating band of other electrical systems, if possible…; 0021]; the electronic circuit comprises a radio frequency detection circuit [Fig. 1: signal detection circuit] and a non-resonant antenna [Fig. 1: antenna 13, 0020: the antenna 13 is not resonant within the operating frequency range of the electrical equipment that is being surveyed] that lacks resonant modes in the frequency band of interest [E.g. 0020: the antenna 13 is not resonant within the operating frequency range of the electrical equipment that is being surveyed. The antenna 13 may also not be resonant within the operating frequency range of the signal detection circuit 12. Such an embodiment may enable the use of an antenna 13 of a size that is particularly suitable for mobile use of system 10…], the non-resonant antenna is configured to detect frequencies that are outside the frequency band of interest [E.g. 0019: detect electromagnetic radiation in a frequency range outside of the normal operating frequency range of the energized electrical equipment to be tested. Furthermore, in some embodiments of the present invention, it may be desirable for the signal detection circuit 12 to detect electromagnetic 
wherein the radio frequency detection circuit, in conjunction with the non-resonant antenna, facilitates the monitoring of environmental electromagnetic radiation within the frequency band of interest [E.g. 0019-0021].	
Mccullough fails to expressly disclose that the frequency band of interest is at least an order to magnitude wide and that the antenna is a broadband non-resonant antenna configured to provide a flat response across the frequency band of interest. 
However, as shown by Anguera, it was well known in the art of antennas to include a frequency band of interest that is at least an order of magnitude wide [E.g. 0028-0030, 0099-0101, Figs. 23A-23B and 15D], and that the antenna is a broadband non-resonant antenna configured to provide a flat response across the frequency band of interest [E.g. 0030, 0024, 0040, 0044, 0099-0100, 0127, Figs. 23A-23B and 15D].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough with the teaching of Anguera in order to enable the detection system to have an antenna that has a broader range of detection and thereby improve the ability of the system to detect a broader range of signals, also by using such antenna configured to provide a flat response will  provide an input impedance which can be relatively constant (both in terms of resistance and reactance) within the frequency band which, in turn, makes it possible to obtain an adequate gain by means of high matching quality (that is, with low miss match losses).
Mccullough in view of Anguera fails to expressly disclose that the housing contains a wristband.
E.g. 0030, 0055, Fig. 1].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough in view of Anguera with the teaching of Aslam because in order to provide a housing that is easy for the user to wear and thereby increase the overall user convenience.
For claim 7, Mccullough discloses a wearable radio frequency detector [Fig. 1 and abstract; hand-held system 10] comprising:
a housing that contains an electronic circuit configured to monitor environmental electromagnetic radiation within a frequency band of interest [E.g. 0019: the system 10 is comprised of a signal detection circuit 12. Signal detection circuit 12 may be any device that is adapted to receive radio frequency electromagnetic radiation or radiation in another desired frequency range. The particular type of signal detection circuit 12 may be selected to detect electromagnetic radiation within a desired frequency range. For example, the signal detection circuit 12 of an exemplary embodiment of the present invention may be adapted to detect electromagnetic radiation in a frequency range outside of the normal operating frequency range of the energized electrical equipment to be tested. Furthermore, in some embodiments of the present invention, it may be desirable for the signal detection circuit 12 to detect electromagnetic radiation in a frequency range that does not overlap the operating band of other electrical systems, if possible…; 0021], the electronic circuit comprises: a microprocessor [E.g. 0029: a computing device 22 may be in electrical communication with the digital signal processing circuit 18 and the location tracking circuit 20. The computing device 22 may be any device that is adapted to correlate the output (e.g., the component signal having predetermined modulation, E.g. 0043: the present invention may operate on batteries, by connection to an electrical outlet, or both. For example, one embodiment of a system of the present invention may be powered by a vehicle battery or another type of battery. A vehicle electrical system is another example of a suitable power source. It should also be recognized that power may be provided by inductive pickup from the equipment (e.g., a power line) to be monitored]; and RF measurement components [E.g. 0019: Signal detection circuit 12 may be any device that is adapted to receive radio frequency electromagnetic radiation or radiation in another desired frequency range. The particular type of signal detection circuit 12 may be selected to detect electromagnetic radiation within a desired frequency range. For example, the signal detection circuit 12 of an exemplary embodiment of the present invention may be adapted to detect electromagnetic radiation in a frequency range outside of the normal operating frequency range of the energized electrical equipment to be tested…], the RF measurement components include a radio frequency detection circuit [Fig. 1: signal detection circuit] and a non-resonant antenna [Fig. 1: antenna 13, 0020: the antenna 13 is not resonant within the operating frequency range of the electrical equipment that is being surveyed] that lacks resonant modes in the frequency band of interest [E.g. 0020: the antenna 13 is not resonant within the operating frequency range of the electrical equipment that is being surveyed. The antenna 13 may also not be resonant within the operating frequency range of the signal detection circuit 12. Such an E.g. 0019: detect electromagnetic radiation in a frequency range outside of the normal operating frequency range of the energized electrical equipment to be tested. Furthermore, in some embodiments of the present invention, it may be desirable for the signal detection circuit 12 to detect electromagnetic radiation in a frequency range that does not overlap the operating band of other electrical systems…, 0039];
wherein the radio frequency detection circuit, in conjunction with the non-resonant antenna, facilitates the monitoring of environmental electromagnetic radiation within the frequency band of interest [E.g. 0019-0021].	
Mccullough fails to expressly disclose that the frequency band of interest is at least an order to magnitude wide and that the antenna is a broadband non-resonant antenna configured to provide a flat response across the frequency band of interest. 
However, as shown by Anguera, it was well known in the art of antennas to include a frequency band of interest that is at least an order of magnitude wide [E.g. 0028-0030, 0099-0101, Figs. 23A-23B and 15D], and that the antenna is a broadband non-resonant antenna configured to provide a flat response across the frequency band of interest [E.g. 0030, 0024, 0040, 0044, 0099-0100, 0127, Figs. 23A-23B and 15D].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough with the teaching of Anguera in order to enable the detection system to have an antenna that has a broader range of detection and thereby improve the ability of the system to detect a broader range of signals, also by using such antenna configured to provide a flat response will  provide an input impedance 
Mccullough in view of Anguera fails to expressly disclose that the housing contains a wristband and that electronic circuit comprise an ON/OFF switch for the electronic circuit.
However, as shown by Aslam, it was well known in the art of radiation detection devices to include a housing that contains a wristband [E.g. 0030, 0055, Fig. 1] and that an electronic circuit of the housing comprise an ON/OFF switch for the electronic circuit [E.g. 0072-0073, 0055].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough in view of Anguera with the teaching of Aslam because in order to provide a housing that is easy for the user to wear and to allow the user to turn on-off the device when desired and thereby increase the overall user convenience.
For claim 8, Mccullough discloses wherein the radio frequency detection circuit includes a broadband amplifier configured to measure a logarithmic input and to provide a linear output used to calculate power and frequency of electromagnetic radiation within the frequency band of interest [E.g. 0039: the antenna is in range of a broadband signal. The antenna may be a two part antenna using high frequency. Circuit 50 may also include a filter 56 in electrical communication with antenna 52. The filter 56 may have a flat response and a wide passband. In some exemplary embodiments the passband may have a width of about 10 MHz, although it should be recognized that passband may be wider. One desirable characteristic of such an exemplary filter arrangement is steep cut-out of signal outside the frequency band of interest, which advantageously 
For claim 9, Mccullough in view of Anguera discloses wherein the electronic circuit comprises an analog-to-digital convertor [Fig. 1: element 16] connected to the radio frequency detection circuit [Fig. 1: element 16 is connected to element 12], the analog-to-digital convertor facilitates analog measurement of electromagnetic radiation detected by the broadband non-resonant antenna [E.g. 0021: The signal detection circuit 12 is adapted to produce an output that bears a relationship to the detected electromagnetic radiation. Unless expressly set forth, the relationship of the output to the detected electromagnetic radiation is not limited. One exemplary embodiment of the signal detection circuit 12 may produce an analog output that is proportional to the level of detected electromagnetic radiation. For example, the analog output may have a proportional voltage and/or frequency. For instance, an exemplary embodiment of signal detection circuit 12 that detects electromagnetic radiation in the 2-11 MHz range may produce an audio frequency output that is proportional to the level of detected electromagnetic radiation. It should also be recognized that some exemplary embodiments of the signal detection circuit 12 .

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mccullough in view Anguera further in view of Aslam and further in view of Carillo.
For claim 5, Mccullough in view Anguera and Aslam fails to expressly disclose wherein the broadband non-resonant antenna is a rectangular patch antenna.
However, as shown by Carillo, it was well known in the art of radiation detection devices to include a non-resonant antenna that is a rectangular patch antenna [E.g. 0041].
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough in view Anguera and Aslam with the teaching of Carillo because patch antennas are very lightweight, simple, low profile and cost effective to fabricate using printed circuit board technology and thereby improve the overall system.

8.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough in view Anguera further in view of Aslam and further in view of Lachica.
For claim 6, Mccullough in view Anguera and Aslam fails to expressly disclose wherein the frequency band of interest is the microwave band.
However, as shown by Lachica, it was well known in the art of radiation detection devices that frequency band of interest is the microwave band [E.g. 0058, 0075, 0081 and 0087].

For claim 11, is interpreted and rejected as discussed with respect to claim 6.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mccullough in view Anguera further in view of Aslam and further in view of Yeung et al. (Yeung; US Pat. No. 8,989,306).
For claim 10, Mccullough in view Anguera and Aslam fails to expressly disclose wherein the electronic circuit comprises a linear regulator positioned between the power source and the RF measurement components, the linear regulator acts as a low-noise power source for the RF measurement components of the electronic circuit.
However, as shown by Yeung, it was well known in the art of electronic circuits to include an electronic circuit that comprises a linear regulator positioned between a power source and an RF measurement components, the linear regulator acts as a low-noise power source for the RF measurement components of the electronic circuit (E.g. Col 11, lines 16-26, Col 1, line 64 – Col 2, line 19; Abstract).
It would have been obvious to one of ordinary skill in the art of security devices before the effective filling date of the claimed invention modify Mccullough in view Anguera and Aslam with the teaching of Yeung because liner regulator are easy to use, simple and cheap.
Response to Remarks
10.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689